IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STEVEN FRIEDMAN, MD, INDIVIDUALLY : No. 45 MAL 2018
AND AS EXECUTOR OF THE ESTATE     :
OF GAIL FRIEDMAN, DECEASED,       :
                                  : Petition for Allowance of Appeal from
               Petitioner         : the Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
THE WAYNE CENTER AND GENESIS      :
HEALTHCARE,                       :
                                  :
               Respondent         :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.